 
EXHIBIT 10.31


 
NOBLE ENERGY, INC.
2005 DEFERRED COMPENSATION PLAN
 
THIS PLAN, made and executed by NOBLE ENERGY, INC., a Delaware corporation (the
“Company”),
 
WITNESSETH THAT:
 
WHEREAS, the Company heretofore established the Noble Energy, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”) for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of the Company and its participating affiliates; and
 
WHEREAS, effective as of January 1, 2008, the Company amended the Deferred
Compensation Plan to separate the portion of the Deferred Compensation Plan that
applies to amounts deferred and vested prior to January 1, 2005 (such portion is
still known as the Noble Energy, Inc. Deferred Compensation Plan) from the
portion of the Deferred Compensation Plan that applies to amounts deferred or
vested after December 31, 2004 (such portion is now known as the Noble Energy,
Inc. 2005 Deferred Compensation Plan), and to make certain changes to the Noble
Energy, Inc. 2005 Deferred Compensation Plan designed to comply with the
requirements of Internal Revenue Code section 409A; and
 
WHEREAS, the Company now desires to amend and restate the Noble Energy, Inc.
2005 Deferred Compensation Plan effective as of January 1, 2009, to make certain
additional changes;
 
NOW, THEREFORE, in consideration of the premises and pursuant to the provisions
of Section 9.1 thereof, the Noble Energy, Inc. 2005 Deferred Compensation Plan
as in effect on December 31, 2008, is hereby amended by restatement in its
entirety effective as of January 1, 2009, to read as follows:
 
ARTICLE 1
 
Definitions
Unless the context clearly indicates otherwise, when used in this Plan:
 
1.1.           “Account” shall mean the account or accounts established by an
Employer for a Participant pursuant to the Plan.
 
1.2.           “Administrator” shall mean the Employee Benefits Committee or
such other person or persons appointed by the Board of Directors of the Company
to administer the Plan pursuant to Article 10 of the Plan.
 
1.3.           “Affiliated Company” shall mean any incorporated or
unincorporated trade or business or other entity or person, other than the
Company, that along with the Company is considered a single employer under Code
section 414(b) or Code section 414(c); provided, however, that (i) in applying
Code section 1563(a)(1), (2), and (3) for the purposes of determining a
controlled group of corporations under Code section 414(b), the phrase “at least
50 percent” shall be used instead of the phrase “at least 80 percent” in each
place the phrase “at least 80 percent” appears in Code section 1563(a)(1), (2),
and (3), and (ii) in applying Treas. Reg. section 1.414(c)-2 for the purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for the purposes of Code section 414(c), the phrase “at least 50
percent” shall be used instead of the phrase “at least 80 percent” in each place
the phrase “at least 80 percent” appears in Treas. Reg. section 1.414(c)-2.
 
1.4.           “Applicable Employer” shall mean the Employer that employs or
last employed a Participant.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5.           “Base Salary” shall mean the annual base salary payable to a
Participant by an Employer or Affiliated Company excluding incentive and
discretionary bonuses and other non-regular forms of compensation, before
reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plan sponsored by an Employer or Affiliated Company.
 
1.6.           “Beneficiary” shall mean, with respect to a Participant, the
beneficiary or beneficiaries of such Participant as determined in accordance
with Article 9 of the Plan.
 
1.7.           “Bonus” shall mean amounts paid to the Participant by an Employer
or Affiliated Company under the Company’s Short Term Incentive Plan or any other
bonus designated by the Administrator before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plan sponsored by
an Employer or Affiliated Company.
 
1.8.           A “Change in Control” shall be deemed to have occurred if:
 
(a)individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
fifty-one percent (51%) of the Board of Directors of the Company, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be, for purposes of this Plan, considered as though such person were a member of
the Incumbent Board;


(b)the stockholders of the Company shall approve a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;


(c)the stockholders of the Company shall approve a liquidation or dissolution of
the Company or a sale of all or substantially all of the stock or assets of the
Company; or

(d)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (1)
the then outstanding shares of common stock, par value $3.33-1/3 per share, of
the Company (“Common Stock”) or (2) the Voting Securities of the Company, in
either such case other than solely as a result of acquisitions of such
securities directly from the Company.  Without limiting the foregoing, a person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares the power to vote, or to direct the
voting of, or to dispose, or to direct the disposition of, Common Stock or other
Voting Securities of the Company shall be deemed the beneficial owner of such
Common Stock or Voting Securities.


 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (d) of this Section 1.8
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (d) of this Section 1.8.


1.9.           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
1.10.                      “Company” shall mean Noble Energy, Inc., a Delaware
corporation.
 
1.11.                      “Compensation Committee” shall mean the Compensation,
Benefits and Stock Option Committee of the Board of Directors of the Company.
 
1.12.                       “Crediting Rate” shall mean an effective annual
yield equal to the greater of (i) 125% of the 120-month rolling average of
10-year Treasury Notes, or (ii) the 120-month rolling average of the prime rate
as published in The Wall Street Journal on the first business day of each
month.  The Crediting Rate shall be determined annually by the Administrator as
of the September preceding the beginning of the Plan Year to which such rate
shall apply and shall be compounded monthly.
 
1.13.                      “Election Period” shall mean, with respect to a Plan
Year, the period prior to the beginning of such year that is specified by the
Administrator for the making of deferral elections for such year pursuant to the
provisions of Article 2 of the Plan.  The term “Election Period” shall also
include the 30-day election period provided for under Section 2.2 of the Plan.
 
1.14.                      “Eligible Employee” shall mean, with respect to a
Plan Year, the Chief Executive Officer of the Company and any other employee
of  an Employer who has been designated by the Chief Executive Officer as an
Eligible Employee for such year for the purposes of this Plan.
 
1.15.                      “Employer” shall include the Company and any
Affiliated Company that has adopted both the Qualified Plan and this Plan.
 
1.16.                       “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.
 
1.17.                      “Financial Hardship” shall mean a severe financial
hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in Code section 152, without regard to Code
section 152(b)(1), (b)(2) and (d)(1)(B)), the loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant that cannot be relieved (i) through reimbursement or
compensation from insurance or otherwise, (ii) by liquidation of the
Participant’s assets, to the extent that such liquidation would not cause severe
financial hardship, or (iii) by cessation of deferrals under the Plan.  A
financial need arising from a foreseeable event such as the purchase of a home
or the payment of education expenses for children shall not be considered to be
a Financial Hardship.
 
 
3

--------------------------------------------------------------------------------

 
 
1.18.                      “Participant” shall mean an employee or former
employee of an Employer for whom an Account is being maintained under the Plan.
 
1.19.                      “Participant Election Form” shall mean the form or
forms prescribed by the Administrator which, when completed and submitted by a
Participant to the Administrator in accordance with the provisions of the Plan,
constitute a written agreement to make a deferral and elect a form of
distribution under the Plan.  The Participant Election Form may take the form of
one or more electronic communications in accordance with such procedures as may
be prescribed by the Administrator.
 
1.20.                      “Plan” shall mean this Noble Energy, Inc. 2005
Deferred Compensation Plan as in effect from time to time.
 
1.21.                      “Plan Year” shall mean the calendar year.
 
1.22.                      “Qualified Plan” shall mean the Noble Energy, Inc.
Thrift and Profit Sharing Plan as amended from time to time.
 
1.23.                       “Retirement” shall mean, with respect to a
Participant, such Participant’s Separation from Service on or after his or her
Retirement Eligibility Date for any reason other than Disability or death.
 
1.24.                      “Retirement Eligibility Date” shall mean, with
respect to a Participant, the earlier of (i) the date on which such Participant
attains age sixty-five (65), or (ii) the date on which such Participant has both
attained age fifty-five (55) and completed at least five (5) Years of Service.
 
1.25.                      “Scheduled Withdrawal” shall mean a distribution
elected by a Participant pursuant to Article 6 of the Plan.
 
1.26.                      “Separation from Service” shall mean, with respect to
a Participant, such Participant’s separation from service (within the meaning of
Code section 409A and the regulations and other guidance promulgated thereunder)
with the group of employers that includes the Company and each Affiliated
Company.  For this purpose, with respect to services as an employee, an
employee’s Separation from Service shall occur on the date as of which the
employee and his or her employer reasonably anticipate that no further services
will be performed after such date or that the level of bona fide services the
employee will perform after such date (whether as an employee or an independent
contractor) will permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the employee has been providing services to the
employer less than 36 months).
 
1.27.                      “Settlement Date” shall mean the date on which a lump
sum payment will be made, or the date on which an installment distribution will
commence being made, to or with respect to a Participant.  A Participant’s
Settlement Date shall be (i) for a benefit payable from such Participant’s
Participant Deferral Account or Employer Matching Contribution Account upon his
or her Retirement, the date such benefit is to be paid or commence being paid
under the election made by such Participant on his or her Participant Election
Form in effect with respect to the Plan, and (ii) for all benefit distributions
to be made in connection with a Participant’s Separation from Service for any
reason other than Retirement, the date determined by the Committee that is no
later than ninety (90) days after such Separation from Service; provided,
however, that the Settlement Date that would otherwise apply with respect to a
benefit to be paid to a Participant who is a Specified Employee shall be
postponed to the earlier of (i) the first business day that is six (6) months
after the date of his or her Separation from Service, or (ii) a date determined
by the Committee that is no later than ninety (90) days after the date of such
Participant’s death following his or her Separation from Service.
 
 
4

--------------------------------------------------------------------------------

 
 
1.28.                      “Specified Employee” shall mean a Participant who is
a specified employee within the meaning of Code section 409A(a)(2) and the
regulations and other guidance promulgated thereunder.  Each Specified Employee
will be identified by the Compensation Committee as of each December 31, using
such definition of compensation permissible under Treas. Reg. section
1.409A-1(i)(2) as the Compensation Committee shall determine in its discretion,
and each Specified Employee so identified shall be treated as a Specified
Employee for the purposes of this Plan for the entire 12-month period beginning
on the April 1 following a December 31 Specified Employee identification date.
 
1.29.                      “Statutory Limitations” shall mean the annual
addition, contribution and compensation limitations applicable to plans
qualified under Code section 401(a).
 
1.30.                      “Valuation Date” shall mean the date specified by the
Administrator that is no more than sixty (60) days preceding the date a payment
is to be made pursuant to the Plan.
 
1.31.                      “Years of Service” shall mean the cumulative
consecutive years of continuous full-time employment with an Employer or
Affiliated Company, beginning on the date the Participant first began service
with an Employer or Affiliated Company, and counting each anniversary
thereof.  Transfers of employment between and among Employers and Affiliated
Companies shall not be an interruption of continuous employment with an Employer
or Affiliated Company for the purposes of this Plan.
 
ARTICLE 2
 
Participation
1.1 2.1Participants.  Each Eligible Employee shall become a Participant in this
Plan upon electing to make a Base Salary or Bonus deferral pursuant to Section
2.2 of the Plan.  In addition, if the amount of the Employer profit sharing
contribution for a Plan Year that would have been made to the Qualified Plan for
an employee of an Employer who is not an Eligible Employee is less than the
amount that such contribution would have been if the Qualified Plan had been
administered without regard to the Statutory Limitations, such employee shall
become a Participant (but not an Eligible Employee) in this Plan as of the last
day of such year.
 
1.2 2.2Elective Deferrals.  Subject to such conditions, limitations and
procedures as the Administrator may prescribe from time to time for the purposes
of the Plan, during the Election Period for a Plan Year an Eligible Employee may
elect to have the payment of (i) any whole percentage up to fifty percent (50%)
of the Base Salary otherwise payable to the Eligible Employee for services
performed during such year, and (ii) any whole percentage up to one hundred
percent (100%) of the Bonus otherwise payable to such Eligible Employee for
services performed during such year, deferred for future payment in accordance
with the provisions of the Plan.  An election made during an Election Period
pursuant to this Section 2.2 (i) shall be made in such written or electronic
form as may be prescribed by the Administrator, (ii) may be revoked or otherwise
changed during  such Election Period, and (iii) shall be irrevocable after the
end of such Election Period.  If a Participant ceases to be an Eligible Employee
during a Plan Year, such Participant shall continue to be a Participant in the
Plan and his or her Base Salary and/or Bonus deferral elections for such Plan
Year shall remain in effect for the remainder of such year (including with
respect to any Base Salary and/or Bonus otherwise payable by an Affiliated
Company for the remainder of such year), but such Participant may not make
additional deferrals under the Plan after the end of such year unless the
Participant again becomes an Eligible Employee.
 
1.3 2.3Participant Election Forms.  In order to make a deferral for a Plan Year,
an Eligible Employee must submit a Participant Election Form to the
Administrator during the Election Period applicable to such year.  Such
Participant Election Form shall specify the percentage of Base Salary and/or
Bonus to be deferred for such year and the time and form of payment for any
Scheduled Withdrawal to be made with respect to the Base Salary and/or Bonus
amounts to be deferred for such year.  Such Participant Election Form shall also
specify the time and form of payment for the Participant’s Retirement benefit
under the Plan if such time and form of payment have not already
 

 
5

--------------------------------------------------------------------------------

 

1.4 been specified for the purposes of the Plan (in which event, such time and
form of payment can only be changed in accordance with the provisions of Section
4.1 of the Plan).  If an individual who is not already a Participant becomes an
Eligible Employee for the first time during a Plan Year, such Eligible Employee
may make the elections referred to in Section 2.2 of the Plan within thirty (30)
days after the date he or she first becomes an Eligible Employee; provided,
however, that the Base Salary and/or Bonus deferral elections so made shall be
irrevocable after the end of said 30-day period and shall apply only to the Base
Salary and/or Bonus amounts otherwise payable to such Eligible Employee for
services performed after the end of said 30-day period.  A Participant shall be
required to submit a new Participant Election Form on a timely basis in order to
defer a percentage of Bonus or to change his or her deferral election with
respect to Base Salary for a subsequent Plan Year.  If no Participant Election
Form is filed during the Election Period for such subsequent year, the
Participant’s election regarding deferral of Base Salary for the immediately
preceding Plan Year shall continue in force for such subsequent year.  However,
no election regarding Bonus shall be applied to a subsequent Plan Year.
 
ARTICLE 3
 
Accounts
1.5 3.1Participant Deferral Accounts.  Solely for recordkeeping purposes one or
more Participant Deferral Accounts (segregated based on form and time of
payment) shall be maintained for each Participant and shall be credited with the
deferrals made by such Participant pursuant to Section 2.2 of the Plan.  Amounts
credited to a Participant’s Participant Deferral Account shall be fully vested
at all times and shall be deemed to be credited with notional earnings at the
Crediting Rate from the date credited to the Account through the Valuation Date.
 
1.6 3.2Employer Matching Contribution Accounts.  For each Plan Year in which a
Participant makes a deferral pursuant to Section 2.2 of the Plan and makes
either (i) the maximum amount elective deferrals to the Qualified Plan permitted
under Code section 402(g), or (ii) the maximum amount elective contributions to
the Qualified Plan permitted under the terms of the Qualified Plan, such
Participant’s Employer Matching Contribution Account shall be credited with an
amount equal to the amount by which (i) the amount of Employer matching
contributions that would have been made to the Qualified Plan for such
Participant for such year if the deferrals made by such Participant for such
year pursuant to Section 2.2 of the Plan had been contributed to the Qualified
Plan and the Qualified Plan was administered without regard to the Statutory
Limitations, exceeds (ii) the amount of Employer matching contributions, if any,
actually credited or to be credited to such Participant under the Qualified Plan
for such Plan Year.  The amount to be credited to a Participant’s Employer
Matching Contribution Account for a Plan Year shall be credited to such Account
as of the last day of such year.  Amounts credited to a Participant’s Employer
Matching Contribution Account shall vest at the same time and under the same
conditions as such amounts would have vested under the Qualified Plan had such
contributions been made to the Qualified Plan, and shall be deemed to be
credited with notional earnings at the Crediting Rate from the date credited to
such Account through the Valuation Date.  Notwithstanding the foregoing, upon a
Change in Control, all amounts credited to a Participant’s Employer Matching
Contribution Account (including notional earnings thereon) shall be fully
vested.
 
1.7 3.3Employer Profit Sharing Contribution Accounts.  For each Plan Year for
which an Employer makes a profit sharing contribution to the Qualified Plan for
a Participant, such Participant’s Employer Profit Sharing Contribution Account
shall be credited with an amount equal to the amount by which (i) the amount of
the Employer profit sharing contribution that would have been made to the
Qualified Plan for such Participant for such year if the Qualified Plan had been
administered without regard to the Statutory Limitations, exceeds (ii) the
amount of the Employer profit sharing contribution actually credited or to be
credited to such Participant under Qualified Plan for such year.  The amount to
be credited to a Participant’s Employer Profit Sharing Contribution Account for
a Plan Year shall be credited to such Account as of the last day of such
year.  Amounts credited to a Participant’s Employer Profit Sharing Contribution
Account shall vest at the same time and under the same conditions as such
amounts would have vested under the Qualified Plan had such contributions been
made to the Qualified Plan, and shall be deemed to be credited with notional
earnings at the Crediting Rate from the date credited to such Account through
the Valuation Date.  Notwithstanding the foregoing, upon a Change of Control,
all amounts credited to a Participant’s Employer Profit Sharing Contribution
Account (including notional earnings thereon) shall be fully vested.
 
1.8 3.4Statement of Accounts.  The Administrator shall provide each Participant
with statements at least annually setting forth the Participant’s Account
balances as of the end of each year.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
Retirement and Termination Benefits
1.9 4.1Retirement Benefit.  In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Accounts credited with notional earnings as provided in
Article 3 of the Plan through the Valuation Date.  The benefit payable under
this Section 4.1 from a Participant’s Employer Profit Sharing Contribution
Account shall be paid to such Participant in the form of a single lump sum
payment on his or her Settlement Date.  The benefit payable pursuant to this
Section 4.1 from a Participant’s Participant Deferral Account or Employer
Matching Contribution Account (i) shall be paid to such Participant in the form
of a single lump sum payment, or in the form of annual installments over a
period of not more than fifteen (15) years, as elected by such Participant in
his or her Participant Election Form in effect with respect to the Plan, and
(ii) shall be paid or commence being paid, as the case may be, on such
Participant’s Settlement Date.  For the purposes of this Section 4.1, a
distribution election (and any subsequent change with respect to the form or
time of payment of a benefit pursuant to this Section 4.1) shall be made by a
Participant on his or her Participant Election Form; provided, however, that
except for a transition period election made on or before December 31, 2008
pursuant to Section 4.3 of the Plan, once a distribution election has been made
by a Participant, no subsequent change with respect to an elected time or form
of payment to be made pursuant to this Section 4.1 shall become effective for
the purposes of the Plan (i) until a date that is at least twelve (12) months
after the date of the filing of such change, (ii) unless the date for the
payment or commencement of payments being changed is at least five (5) years
after the date as of which such Participant’s benefit would otherwise have been
paid or commenced being paid under this Section 4.1 in the absence of such
change, and (iii) unless such change is filed with or as directed by the
Administrator not less than
 
1.10 twelve (12) months before the date the payment being changed is scheduled
to be paid or commence being paid.
 
1.11 4.2Termination Benefit.  Upon a Participant’s Separation from Service for
any reason other than Retirement, the Applicable Employer shall pay to the
Participant a termination benefit equal to the total vested balance of the
Participant’s Accounts credited with notional earnings as provided in Article 3
of the Plan through the Valuation Date.  Such termination benefit shall be paid
in a single lump sum payment on the Participant’s Settlement Date.  Any amount
credited to a Participant’s Employer Matching Contribution Account or Employer
Profit Sharing Contribution Account that is not vested at the time of such
Participant’s Separation from Service shall be forfeited by such Participant.
 
1.12 4.3409A Transition Period Election.  Subject to such conditions,
limitations and procedures as the Administrator may prescribe, on or before
December 31, 2008, a Participant may make new distribution elections with
respect to the time and/or the form for the payment of his or her benefits under
the Plan, provided that each such election complies with the transition relief
requirements for changing a payment election as promulgated by the Internal
Revenue Service in Notice 2007-86 (or in any other applicable guidance issued by
the Internal Revenue Service).
 
ARTICLE 5
 
Death Benefits
 
1.13 5.1Survivor Benefits.  Any amount payable under the Plan after the death of
a Participant shall be paid to the Participant’s Beneficiary when otherwise due
hereunder.  If a Participant dies after his or her Settlement Date, any
remaining benefits that would have been payable under the Plan to such
Participant if living shall be paid by the Applicable Employer to the
Participant’s Beneficiary at the same time and in the same manner as such
benefits would have been paid to the Participant if living.
 
ARTICLE 6
 
Scheduled Withdrawal
1.14 6.1Election.  A Participant may make an irrevocable election on his or her
Participant Election Form at the time of making an election to defer Base Salary
or Bonus to take a Scheduled Withdrawal from an Account to be established for
such Participant for such purpose, including any earnings credited
thereon.  Such Participant may elect to receive the Scheduled Withdrawal in any
Plan Year that begins at least two (2) years after the end of the Election
Period in which such Scheduled Withdrawal is elected, and may elect to have the
Scheduled Withdrawal distributed over a period of up to four (4) years.  The
Participant may irrevocably elect to make additional deferrals into such
Scheduled Withdrawal Account in subsequent Participant Election Forms that are
effective for Plan Years before the Plan Year in which the Scheduled Withdrawal
is to be made or commence being made, but may not elect another Scheduled
Withdrawal date or establish another Scheduled Withdrawal Account until all of
the amounts in the existing Scheduled Withdrawal Account have
 

 
7

--------------------------------------------------------------------------------

 

1.15 been paid out.  No Scheduled Withdrawal shall be available from an Employer
Matching Contribution Account or an Employer Profit Sharing Contribution
Account.
 
1.16 6.2Maximum Scheduled Withdrawal.  A Participant shall be entitled to elect
a Scheduled Withdrawal of any whole percentage up to one hundred percent (100%)
of the relevant deferral credited with notional earnings as provided in Article
3 of the Plan through the Valuation Date.
 
1.17 6.3Timing of Scheduled Withdrawal.  A Participant’s Scheduled Withdrawal
shall be paid by the Applicable Employer to such Participant in the form elected
beginning on the last day of January of the Plan Year elected by such
Participant in his or her Participant Election Form unless such date is preceded
by such Participant’s Separation from Service.  In the event of a Participant’s
Separation from Service prior to the date elected for the Scheduled Withdrawal,
the distribution of the remaining amount credited to such Participant’s
Scheduled Withdrawal Account shall be paid to or with respect to such
Participant in a single lump sum payment on the Participant’s Settlement Date.
 
ARTICLE 7
 
Financial Hardship
1.18 7.1Financial Hardship.  If the Administrator determines that a Participant
has incurred a Financial Hardship during a Plan Year, or if a Participant
receives a hardship distribution from the Qualified Plan during a Plan Year, the
Administrator shall cancel the remaining portion of any Base Salary and Bonus
deferral elections made by such Participant under the Plan for such year.  In
addition, if the Administrator determines that a Participant has incurred a
Financial Hardship, the Administrator in its sole discretion may distribute to
such Participant from his or her vested Accounts the amount reasonably necessary
to satisfy the Financial Hardship need (which amount may include the amounts
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution).  The determination of
the amount reasonably necessary to satisfy the Financial Hardship need shall
take into account any additional compensation that is available to the
Participant from any cancellation of his or her deferral elections under the
Plan.  If a Participant’s deferral elections under the Plan are canceled or a
Participant receives a Financial Hardship distribution pursuant to the
provisions of this Section, such Participant shall not be allowed to make a new
deferral election under the Plan until the Election Period for the second Plan
Year that begins after the date of such cancellation.  No distribution shall be
made to a Participant pursuant to this Section unless (i) such Participant’s
Financial Hardship is an “unforeseeable emergency” within the meaning of Treas.
Reg. section 1.409A-3(i)(3), and (ii) such Participant requests such a
distribution in writing and provides to the Administrator with such information
and documentation with respect to his or her Financial Hardship as may be
requested by the Administrator.
 
1.19 ARTICLE 8
 
Amendment and Termination of Plan
1.20 8.1Amendment or Termination of Plan.  At any time prior to a Change in
Control, the Board of Directors of the Company may amend or terminate the Plan,
provided, however, that without the prior written consent of such Participant
(or, if deceased, his or her Beneficiary), (i) no such amendment shall reduce
the Crediting Rate applicable to a Participant’s Account balance or installment
distribution, (ii) no such amendment or termination may reduce or further defer
the payment of a Participant’s Account balance or installment distribution, and
(iii) no such amendment or termination shall accelerate the time for the payment
of a Participant’s Account Balance or installment distribution in a manner that
subjects such benefit to the tax imposed under Code section 409A.  During the
twenty-four (24) month period following a Change in Control, no amendment or
termination of the Plan shall become effective with respect to a Participant or
Beneficiary of a deceased Participant without the prior written consent of such
Participant or Beneficiary.  After the twenty-four (24) month period following a
Change in Control, the Board of Directors of the Company shall have the same
right to amend or terminate the Plan as such Board had prior to such Change in
Control.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
Beneficiaries
1.21 9.1Beneficiary Designation.  A Participant shall have the right at any time
to designate any individual or entity as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death.  A Participant’s Beneficiary designation shall be effective
when submitted to the Administrator during the Participant’s lifetime in such
form and in accordance with such procedures as may be prescribed by the
Administrator.
 
1.22 9.2Revision of Designation.  A Participant’s submission of a new
Beneficiary designation shall cancel all prior Beneficiary designations made by
such Participant.  Any finalized divorce or marriage (other than a common law
marriage) of a Participant subsequent to the date of a Beneficiary designation
shall revoke such designation, unless in the case of divorce the former spouse
was not designated as Beneficiary and unless in the case of marriage such
Participant’s new spouse has been designated as Beneficiary.
 
1.23 9.3Successor Beneficiary.  If the primary Beneficiary of a deceased
Participant dies prior to complete distribution of the benefits otherwise
distributable to him or her under the provisions of the Plan, the remaining
benefits payable with respect to such deceased Participant shall be distributed
to such Participant’s contingent Beneficiary when otherwise due under the
provisions of the Plan.
 
1.24 9.4Absence of Valid Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the deceased Participant’s Account balances, then
 
1.25 the remaining balances shall be distributed to such Participant’s estate
when otherwise due under the Plan.
 
ARTICLE 10
 
Administration/Claims Procedures
1.26 10.1Administration.  The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion to (i) interpret the
Plan, (ii) decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan, and (iv) to make all other determinations necessary or advisable
for the administration of the Plan, including determinations regarding
eligibility for benefits payable under the Plan. All interpretations and
determinations of the Administrator with respect to Plan matters shall be final,
conclusive and binding on all persons affected thereby.  No person or member of
any committee acting as the Administrator shall be liable for any determination,
decision or action made or taken in good faith with respect to the Plan.  
 
1.27 10.2Claims Procedure.  Any Participant, former Participant or Beneficiary
may file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit.  The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after receipt of the claim by the Administrator.  The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period.  If additional information is necessary to
make a determination on a claim, the claimant shall be advised of the need for
such additional information within forty-five (45) days after the date of the
claim.  The claimant shall have up to one hundred and eighty (180) days to
supplement the claim information, and the claimant shall be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred and
eighty (180) day period.  Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based, (iii)
description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim (including applicable time limits and a
statement of the claimant’s right to bring an action following an adverse
determination on review).
 
 
9

--------------------------------------------------------------------------------

 
 
1.28 10.3Review Procedures.  Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial.  Such review shall be undertaken by
the Administrator and shall be a full and fair review. The claimant shall have
the right to review all pertinent documents.  The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review.  The decision on review
shall be in writing
 
1.29 and shall include specific reasons for the decision written in a manner
calculated to be understood by the claimant with specific reference to any
provisions of the Plan on which the decision is based.
 
ARTICLE 11
 
Conditions Related to Benefits
1.30 11.1Nature of Plan and Rights.  This Plan is unfunded and maintained by the
Employers primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of the
Employers.  The Accounts established and maintained under this Plan by an
Employer are for its accounting purposes only, and shall not be deemed or
construed to create a trust fund or security interest of any kind for or to
grant a property interest of any kind to any Participant, Beneficiary or
estate.  The amounts credited to Accounts maintained under this Plan by an
Employer are and for all purposes shall continue to be a part of the general
liabilities of such Employer, and to the extent that a Participant, Beneficiary
or estate acquires a right to receive a payment from an Employer pursuant to
this Plan, (i) such right shall be no greater than the right of any unsecured
general creditor of such Employer, and (ii) such Participant, Beneficiary or
estate shall have no claim against or right to receive any payment hereunder
from any other Employer.
 
1.31 11.2Spendthrift Provision.  No Account balance or other right or interest
under the Plan of a Participant, Beneficiary or estate may be assigned,
transferred or alienated, in whole or in part, either directly or by operation
of law (except pursuant to a qualified domestic relations order within the
meaning of Code section 414(p)), and no such balance, right or interest shall be
liable for or subject to any debt, obligation or liability of such Participant,
Beneficiary or estate.
 
1.32 11.3Protective Provisions.  The Participant shall cooperate with the
Applicable Employer by furnishing any and all information requested by the
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Administrator may deem necessary and taking
such other actions as may be requested by the Administrator.  
 
1.33 11.4Withholding.  A Participant or Beneficiary shall make appropriate
arrangements with the Applicable Employer for satisfaction of any federal, state
or local income, employment or other tax withholding requirements applicable to
the payment of benefits under the Plan.  If no other arrangements are made, the
Applicable Employer may provide, at its discretion, for such withholding and tax
payments as may be required, including, without limitation, by the reduction of
Plan benefits or other amounts payable to the Participant or Beneficiary.
 
ARTICLE 12
 
Miscellaneous
1.34 12.1Successors of the Company.  The rights and obligations of an Applicable
Employer under the Plan shall inure to the benefit of, and shall be binding
upon, the successors and assigns of such Applicable Employer.
 

 
10

--------------------------------------------------------------------------------

 

1.35 12.2Employment Not Guaranteed.  Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with any Employer.
 
1.36 12.3Gender, Singular and Plural.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require.  As the context may require, the singular
may be read as the plural and the plural as the singular.
 
1.37 12.4Captions.  The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
 
1.38 12.5Validity.  In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
 
1.39 12.6Waiver of Breach.  The waiver by an Employer of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
 
1.40 12.7Notice.  Any notice required or permitted to be given under the Plan to
an Employer, the Administrator or a Participant or Beneficiary shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, (i) in the case of an Employer, to the principal office of such Employer,
(ii) in the case of the Administrator, to the principal office of the Company,
directed to the attention of the Administrator, and (iii) in the case of a
Participant or Beneficiary, to the last known address of the Participant or
Beneficiary as indicated on the records of the Administrator.  Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.  Notices may also be given by electronic means in accordance with
procedures established by the Administrator.
 
1.41 12.8Errors in Benefit Statement or Distributions.  In the event an error is
made in a Plan benefit statement, such error shall be corrected on the next
benefit statement following the date such error is discovered.  In the event of
an error in a distribution, the error shall be corrected at such time and in
such manner as the Applicable Employer shall determine in its sole
discretion.  If the remaining balance of a Participant’s Account is insufficient
to cover an erroneous overpayment, the Applicable Employer in its sole
discretion may offset other amounts payable to the Participant (including but
not limited to salary, bonuses, expense reimbursements, severance benefits or
other employee compensation benefit arrangements, as allowed by law) to recoup
the amount of such overpayment.
 
1.42 12.9Special Distributions.  Any provision of this Plan to the contrary
notwithstanding, the Administrator in its absolute discretion may direct an
Employer to accelerate the time for the making of a payment under this Plan to
or with respect to a Participant to the extent that such acceleration is a
permitted exception under Treas. Reg. section 1.409A-3(j)(4) (or other
applicable guidance issued by the Internal Revenue Service) that does not
subject such accelerated payment to the tax imposed by Code section 409A.
 

 
11

--------------------------------------------------------------------------------

 

1.43 12.10Compliance with Code Section 409A.  The compensation payable by an
Employer to or with respect to a Participant pursuant to this Plan is intended
to be compensation that is not subject to the tax imposed by Code section 409A,
and the Plan shall be administered and construed to the fullest extent possible
to reflect and implement such intent.
 
1.44 12.11Applicable Law.  The Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except where superseded by ERISA or other
applicable federal law.
 
1.45 12.12Arbitration.  Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
Article 10 of the Plan shall be settled by arbitration in accordance with the
applicable Employment Dispute Resolution Rules of the American Arbitration
Association.  Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen.  In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question.  The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction.  The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party
in the exercise of its rights in connection with the matter under dispute.
 
1.46 12.13Administrator Release and Indemnity.  The Employers (i) hereby release
each person or member of a committee acting as the Administrator from any claim,
cost, expense (including reasonable attorneys’ fees and other expenses of
defense), judgment, loss or liability (including any amount paid in settlement
of a claim with the approval of the Company) incurred by an Employer, and (ii)
shall joint and severally indemnify and hold each person or member of a
committee acting as the Administrator harmless from and against any claim, cost,
expense (including reasonable attorneys’ fees and other expenses of defense),
judgment, loss or liability (including any amount paid in settlement of a claim
with the approval of the Company) incurred by such person or committee member,
that arises out of or results from any act or omission to act (including a
negligent act or omission to act) by such person or committee member relating to
the performance of his or her duties under the Plan, excluding, however, any
such claim, cost, expense, judgment, loss or liability that arises out of or
results from his or her willful misconduct or failure to act in good faith.
 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this 11th
day of December, 2008, to be effective as of January 1, 2009.
 
NOBLE ENERGY, INC.




By: /s/ Charles D. Davidson
Name: Charles D. Davidson
Title:   President and Chief Executive Officer

 
12

--------------------------------------------------------------------------------

 
